Case 2:20-cv-15506-WJM-MF Document 5 Filed 12/23/20 Page 1 of 1 PageID: 74

                        UNITED STATES DISTRICT COURT
                         for the District of New Jersey [LIVE]
                                      Newark, NJ


MEGHAN M. HOLLOWAY
                                  Plaintiff,
v.                                                Case No.: 2:20−cv−15506−WJM−MF

NASSAU PROVISIONS, et al.
                                  Defendant.



Clerk, Superior Court of New Jersey
Essex County Veterans Courthouse
50 West Market Street
Newark, NJ 07102
State No: L−006444−20


Dear Clerk of Court:
  Enclosed please find a certified copy of the Order remanding the above entitled
matter to your Court.




                                               Very truly yours,
                                               William T. Walsh, Clerk
                                               By Deputy Clerk, gh



encl.
cc: All Counsel
